J-S09036-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: PRIVATE CRIMINAL COMPLAINT                 IN THE SUPERIOR COURT OF
ZACHARY SPADA,                                          PENNSYLVANIA




APPEAL OF: ZACHARY SPADA

                                                     No. 1350 WDA 2014


               Appeal from the Order entered July 30, 2014,
            in the Court of Common Pleas of Clearfield County,
           Criminal Division, at No(s): CP-17-MD-0000053-2014


BEFORE: FORD ELLIOTT, P.J.E., BOWES, and ALLEN, JJ.

MEMORANDUM BY ALLEN, J.:                          FILED FEBRUARY 10, 2015

      Zachary Spada (“Appellant”) appeals pro se from the trial court’s

denial of his “Petition for Review.” We affirm.

      The trial court explained:

      [Appellant’s] Petition seeks review of the district attorney’s
      decision to disapprove [Appellant’s] Private Criminal Complaint
      filed against D.M. Farabaugh on January 30, 2014.

            [Appellant] is an inmate currently housed at SCI-Houtzdale
      in Clearfield County, Pennsylvania. [Appellant’s] Private Criminal
      Complaint alleges that Mr. Farabaugh, a corrections officer at
      SCI-Houtzdale, called [Appellant] “a pedophile, child molester
      and rapist” on one occasion, and a “chester” on yet another.
      According to [Appellant], a “chester” is prison slang for a child
      molester. Based upon these purported disparaging remarks,
      [Appellant] filed his above-mentioned Private Criminal Complaint
      in an attempt to charge Officer Farabaugh with Harassment
      pursuant to 18 Pa.C.S.A. § 2709(a)(4).

            On February 6, 2014, the district attorney disapproved
      [Appellant’s] Private Criminal Complaint.  In doing so, the
      attorney for the Commonwealth stated that such disapproval
J-S09036-15


      was based upon the district attorney’s office policy that all
      incidents must first be reported to the Pennsylvania State Police
      for investigation. As mentioned above, [Appellant] then filed a
      Petition for Review, pursuant to Pennsylvania Rule of Criminal
      Procedure 506.

            Under Rule 506 and settled case law, the private criminal
      complainant has no right to an evidentiary hearing in connection
      with the trial court’s review of the district attorney’s decision to
      disapprove the private criminal complaint. Michaels v. Barrasse,
      681 A.2d 1362, 1365 (Pa. Super. Ct. 1996); Commonwealth v.
      Eisemann, 419 A.2d 591 (Pa. Super. Ct. 1980). Rule 506 merely
      allows the private criminal complainant the opportunity to have
      his complaint reviewed in the Court of Common Pleas, following
      the district attorney’s adverse decision. Id.

Trial Court Opinion and Order, 7/30/14, at 1-2 (footnote omitted).

      Appellant recites four issues for our review:

      a.   WHETHER THE LOWER COURT ERRED IN DENYING
      APPELLANT’S PETITION FOR REVIEW IN THAT THE APPELLANT’S
      CONSTITUTIONAL RIGHTS WERE VIOLATED?

      b.   WHETHER THE LOWER COURT ERRED IN DENYING
      APPELLANT’S PETITION FOR REVIEW IN THAT IT CONDONED
      THE DISTRICT ATTORNEY’S VIOLATION OF APPELLANT’S
      CONSTITUTIONAL RIGHTS?

      c.   WHETHER THE LOWER COURT ERRED IN DENYING
      APPELLANT’S PETITION FOR REVIEW INSOFAR AS THE COURT
      IGNORED THAT THE OFFICE POLICY OF THE DISTRICT
      ATTORNEY HAD ALREADY BEEN FOLLOWED WITHOUT SUCCESS?

      d.   WHETHER    THE  “OFFICE   POLICY”  IS   PATENTLY
      UNCONSTITUTIONAL AS IT RELATES TO THE RIGHT TO
      PETITION THE GOVERNMENT FOR REDRESS OF GRIEVANCES?

Appellant’s Brief at 2. Although he lists four issues, the argument section of

Appellant’s brief contains only two subsections entitled:     “A.   THE LOWER

COURT VIOLATED APPELLANT’S CONSTITUTIONAL RIGHTS DIRECTLY BY



                                     -2-
J-S09036-15



ABUSING ITS DISCRETION” and “B. THE OFFICE POLICY OF THE DISTRICT

ATTORNEY IS UNCONSTITUTIONAL AND ARBITRARY.” Appellant’s Brief at 3-

4. Appellant’s summary of argument reads:

              The lower court erred in improperly abrogating the
       appellant’s constitutional right to equal protection of law and to
       petition the Government for redress of Grievances.

            The lower Court condoned the District              Attorney’s
       abrogation of the appellant’s rights proffered supra.

            The lower Court erred in its ignorance that an office policy
       had been already followed.        Said office policy is patently
       unconstitutional and violates the above promulgated rights.

Appellant’s Brief at 3.

       On appeal, Appellant challenges the constitutionality of the Clearfield

County District Attorney’s policy requiring that all incidents must first be

reported to the Pennsylvania State Police for investigation before a private

criminal complaint will be approved.1 Upon review, we find that Appellant’s

claims are waived.

       The trial court correctly noted that Appellant’s “Petition does not plead

any facts or proffer any evidence that would demonstrate that the district

attorney’s decision declining to prosecute [Appellant’s] Private Criminal
____________________________________________


1
  Within his petition for review, Appellant avers that on December 23, 2013,
he “informed PSP of the issues raised in the Complaint via US Postal Mail.
On January 15, 2014, [Appellant] received a response from Captain Bernard
J. Petrovsky, the commanding officer of the Troop C PSP Barracks in
Punxsutawny, PA, stating he forwarded [Appellant’s] letter to the
Department of Corrections’ Office of Professional Responsibility and
Intelligence Officer at SCI-Houtzdale.” Petition for Review, 2/19/14, at 1.



                                           -3-
J-S09036-15



Complaint amounted to bad faith, fraud or unconstitutionality.” Trial Court

Opinion and Order, 7/30/14, at 2. Issues not raised with the trial court are

waived and cannot be raised for the first time on appeal. Pa.R.A.P. 302(a).

Even issues of constitutional dimension cannot be raised for the first time on

appeal.   Commonwealth v. Strunk, 953 A.2d 577 (Pa. Super. 2008).

Moreover, Appellant has failed to develop his constitutionality claims within

his appellate brief, further supporting our finding of waiver.           See

Commonwealth v. Tielsch, 934 A.2d 81 (Pa. Super. 2007) (holding that

undeveloped claims will not be considered on appeal).     Finally, Appellant’s

pro se status “does not entitle [him] to any particular advantage because of

his … lack of legal training.” Thomas v. Elash, 781 A.2d 170 (Pa. Super.

2001), citing First Union Mortg. Corp. v. Frempong, 744 A.2d 327, 333

(Pa. Super. 1999).

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/10/2015




                                    -4-